DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/196,131, Applicant’s amendment filed on 09/02/2022.  Claims 1-20 are currently pending in this application. 
Response to Arguments
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
4.	With regard to the 35 U.S.C. § 101 rejection set forth in the Non-Final office action mailed 06/02/2022, Applicant’s arguments and claim amendment filed 09/02/2022 have been fully considered and are persuasive.  Therefore, the 101has been withdrawn. 
5.	With respect to the new prior art rejection set forth in this Final office action, Applicant’s arguments filed 09/02/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
6.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.          Claim(s) 1-3, 8, 12-13 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al. (US PG Pub No. 2019/0034784).

8.          With respect to claim 1, LI teaches:
the fixed point neural network corresponding to a quantized floating point neural network (see fixed point neural network based on floating point neural network, para 56-57);
selecting at least one layer of the fixed point neural network as an object layer (selecting a layer, input layer, output layer, intermediate layers, para 5-7, 33-35, 105-107), 
wherein the fixed point neural network includes a plurality of layers, each of the plurality of layers corresponding to a respective one of a plurality of quantization parameters (see plurality of layers, input layer, output layer, intermediate layers, para 5-7, 33-35, 105-107); 
forming a candidate parameter set including candidate parameter values with respect to a quantization parameter of the plurality of quantization parameters corresponding to the object layer (creating candidate parameters by converting parameters of the neural network, para 61; see weight parameters of the neural network, para 87; selection of optimal parameters, para 135-138); 
determining an update parameter value from among the candidate parameter values based on levels of network performance of the fixed point neural network (updating the parameters of the neural network, para 53, 67), 
wherein each of the levels of network performance corresponds to a respective one of the candidate parameter values (improving performance of the neural network, para 63); and 
updating the quantization parameter with respect to the object layer based on the update parameter value (updating quantization parameters of the neural network, para 53, 67).

9.          With respect to claim 2, LI teaches:
wherein the forming of the candidate parameter set includes generating the candidate parameter values via an arithmetic operation based on a parameter value which is set with respect to the quantization parameter of the object layer (see arithmetic operations on neural network parameters, para 35-40).

10.          With respect to claim 3, LI teaches:
wherein the selecting includes selecting a last layer of the plurality of layers as the object layer (see conversion of object layer, para 60-65).

11.          With respect to claim 8, LI teaches:
wherein the quantization parameter includes a fraction length (see length related to parameters, see para 30-35, 60-64, 100-103).

12.          With respect to claim 12, LI teaches:
generating the neural network by setting the quantization parameter with respect to each of the plurality of layers, based on a quantization error with respect to a floating point neural network (see fixed point neural network based on floating point neural network, para 56-57).

13.          With respect to claim 13, LI teaches:
 the apparatus comprising: a memory (memory, para 23-25); and
 a processor configured to execute instructions stored in the memory to generate a first fixed point neural network by quantizing a floating point neural network (see fixed point neural network based on floating point neural network, para 56-57), 
select one of a plurality of layers of the first fixed point neural network as an object layer (see object layer, creating candidate parameters by converting parameters of the neural network, para 61; see weight parameters of the neural network, para 87; selection of optimal parameters, para 135-138), and 
generate a second fixed point neural network by updating a quantization parameter of the object layer based on network performance of the fixed point neural network (see updated fixed point neural network, see fixed point neural network based on floating point neural network, para 30-33, 56-57, 100-103).

14.          With respect to claim 17, LI teaches:
the fixed point neural network corresponding to a quantized floating point neural network (see fixed point neural network based on floating point neural network, para 56-57);
selecting at least one layer from among a plurality of layers of a first fixed point neural network as an object layer (selecting candidate parameters by converting parameters of the neural network, para 61; see weight parameters of the neural network, para 87; selection of optimal parameters, para 135-138); 
generating candidate parameter values based on a parameter value which is set with respect to a quantization parameter of the object layer (creating candidate parameters by converting parameters of the neural network, para 61; see weight parameters of the neural network, para 87; selection of optimal parameters, para 135-138); 
determining levels of network performance, each of the levels of network performance respectively corresponding to a respective one of the candidate parameter values (improving performance of the neural network, para 63); and 
updating the quantization parameter based on a candidate parameter value of the candidate parameter values, the candidate parameter value corresponding to a highest level of network performance (see updated fixed point neural network, see fixed point neural network based on floating point neural network, para 30-33, 56-57, 100-103).

15.          With respect to claim 18, LI teaches:
wherein the first fixed point neural network includes N sequentially processed layers, wherein an N.sup.th layer from among the N sequentially processed layers is selected as the object layer, and wherein N is an integer equal to or greater than 2 (see para 30-35, 60-64, 100-103).

Allowable Subject Matter
16.	Dependent claims 4 (and claims 5-7 which depend therefrom), 9 (and claims 10-11 which depend therefrom), 14 (and claims 15-16 which depend therefrom), 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	With respect to claim 4, the prior art of record fails to teach:
wherein the determining the update parameter value includes: 
deriving the levels of network performance of the fixed point neural network, each of the levels of network performance corresponding to a respective one of the candidate parameter values; 
comparing the levels of network performance; and 
selecting, as the update parameter value, a candidate parameter value from among the candidate parameter values corresponding to a highest level of network performance.

18.	With respect to claim 9, the prior art of record fails to teach:
determining whether or not a condition to end the updating of the quantization parameter is satisfied after the updating of the quantization parameter with respect to the object layer; and 
changing the object layer, forming the candidate parameter set with respect to the object layer that was changed, 
determining the update parameter value, and updating the quantization parameter based on the condition to end the updating of the quantization parameter not being satisfied.

19.	With respect to claim 14, the prior art of record fails to teach:
form a candidate parameter set including candidate parameter values based on a parameter value which is pre-set with respect to the quantization parameter of the object layer; 
determine levels of network performance of the first fixed point neural network, each of the levels of network performance corresponding to a respective one of the candidate parameter values, respectively; and 
update the quantization parameter of the object layer based on an update parameter value selected from the candidate parameter values based on a result of comparing the levels of network performance.

20.	With respect to claim 19, the prior art of record fails to teach:
wherein the determining the levels of network performance includes calculating a plurality of levels of network performance with respect to one of the candidate parameter values, based on a plurality of evaluation references, and performing a weighted-sum operation based on the plurality of levels of network performance and weights which are set with respect to the plurality of levels of network performance, respectively.

21.	With respect to claim 20, the prior art of record fails to teach:
wherein the determining the levels of network performance includes calculating a plurality of levels of network performance with respect to one of the candidate parameter values, based on a plurality of evaluation references, and performing a weighted-sum operation based on the plurality of levels of network performance and weights which are set with respect to the plurality of levels of network performance, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851